 


                                                   UNITED STATES DISTRICT COURT

                                                    MIDDLE DISTRICT OF LOUISIANA



SONIA CLARK                                                                                CIVIL ACTION

VERSUS                                                                                     16-585-SDD-RLB

RAILCREW XPRESS, L.L.C. AND
LINWOOD HUCKINS


                                                                       RULING

              This matter is before the Court on the Motion for Summary Judgment1 filed by

Defendants, RailCrew Xpress, L.L.C. (“RCX”) and Linwood Huckins (“Huckins”)(or

collectively “Defendants”). Plaintiff, Sonia Clark (“Plaintiff”) has filed an Opposition2 to

this motion, to which Defendants filed a Reply.3 For the reasons which follow, the Court

finds that Defendants’ motion should be granted.

I.            FACTUAL AND PROCEDURAL BACKGROUND

              Plaintiff, an African-American female, became employed with RCX on or about

September 16, 2014 as a full-time driver.4 Plaintiff was hired by Huckins, Regional

Manager for the Baton Rouge/Port Allen location of RCX, on the same day she

interviewed.5 RCX provides railroad companies with “24/7 on-call transportation for

railway crew members.”6                                        Because RCX’s business is “safely transporting people


                                                            
1
  Rec. Doc. No. 24.
2
  Rec. Doc. No. 38.
3
  Rec. Doc. No. 42.
4
  Rec. Doc. No. 1, ¶ 14.
5
  Rec. Doc. No. 25-2 at 8-9 (Deposition of Sonia Clark, pp. 95-96).
6
  Rec. Doc. No. 24-4, ¶ 4 (Affidavit of Brian O’Hara, President and Chief Executive Officer of RCX). 
Document Number: 48169 
                                                                                                          Page 1 of 33 
                                                                                                                       
 
 


throughout the country, safety is critical to the company’s success.”7

              Plaintiff alleges that she approached Huckins on March 27, 2015 to request a

promotion to the Lead Driver position8 in the presence of her immediate supervisor

Monica Bourgeois (“Bourgeois”), the Branch Manager for the Baton Rouge/Port Allen

location.9               Plaintiff claims Bourgeois had previously advised her that a Lead Driver

position was open.10 However, in response to this request, Plaintiff alleges Huckins

replied that he would “never have a female n****r as a lead driver under him!”11 In a sworn

Declaration, Bourgeois stated that she was present and heard Huckins respond to Plaintiff

with this statement.12 Plaintiff contends this was not the only time Huckins verbally

abused her and claims he spoke to her and other African-American employees in a

racially derogatory and discriminatory manner, creating a hostile work environment.13

              Plaintiff contends Casey Portier, a Caucasian female, was promoted to the Lead

Driver position after Plaintiff was terminated.14 However, there is no record evidence that

identifies Portier’s race or gender. Further, Vice President of Operations Support for RCX

Andrew Beck (“Beck”) attested that, in the weeks leading up to and at the time of Plaintiff’s

accident, there were no Lead Driver positions available in the Baton Rouge/Port Allen

location.15 Sandy Walker (“Walker”), Vice President of Human Resources for RCX, also



                                                            
7
  Id. at ¶ 5.
8
  Rec. Doc. No. 1, ¶ 16. Plaintiff’s Declaration dated May 8, 2018, states that she requested a promotion
from Huckins “on or about March 28, 2015.” Rec. Doc. No. 38-2, ¶ 5.
9
  Rec. Doc. No. 38-2, ¶ 5.
10
   Id., ¶ 6.
11
   Rec. Doc. No. 1, ¶ 17.
12
   Rec. Doc. No. 38-3, ¶ 11.
13
   Rec. Doc. No. 1, ¶ 18.
14
    Plaintiff cites the Declaration of Bourgeois, Rec. Doc. No. 38-3, ¶ 12; however, nowhere in this
Declaration does Bourgeois identify Casey Portier as a “Caucasian female.”
15
   Rec. Doc. No. 25-4, ¶ 5 (Affidavit of Andrew Beck, Vice President of Operations Support for RCX). 
Document Number: 48169 
                                                                                            Page 2 of 33 
                                                                                                         
 
 


attested that, “[o]n March 27-28, 2015, there was no available position for lead driver in

the Baton Rouge/Port Allen location, nor was one expected to become available.”16

              Two days following Plaintiff’s alleged request and denial for this promotion, on

March 29, 2015, Plaintiff was involved in a motor vehicle accident when she was rear-

ended in her company vehicle traveling on Highway 190 in East Baton Rouge Parish.17

Plaintiff admits that she stopped in the left lane on U.S. Hwy 190 to make a left turn, and

she was “forced to travel backwards a short distance in order to execute said turn.”18

Plaintiff claims that she was at a complete stop and “signaled to traffic of her intent to

make a left hand turn on Highway 190 when suddenly and without warning she was rear

ended.”19 Plaintiff also notes that, Lieutenant Aaron Biddy (“Lt. Biddy”) of the City of

Livonia Police Department, who arrived on the scene of the accident that evening, did not

ticket Plaintiff or find her at fault for the accident but cited the driver of the other vehicle

for careless operation.20 Despite allegedly not being at fault, Plaintiff claims that she was

terminated that very date by Huckins for being involved in a “preventable accident”

allegedly due to Plaintiff’s backing up the vehicle on Highway 190.21

              RCX, on the other hand, paints a very different picture of these events. RCX

produced evidence that all transport vehicles are installed with recording devices provided

by “Iyxt Drive Cam.”22 DriveCam video captures short video clips both inside and outside

the vehicles when activated by “an unusual driving event.”23 All DriveCam videos are

                                                            
16
   Rec. Doc. No. 26-5, ¶ 3a (Affidavit of Sandy Walker, Vice President of Human Resources for RCX).
17
   Rec. Doc. No. 1, ¶ 19.
18
   Rec. Doc. No. 38 at 3, citing Plaintiff’s Declaration, Rec. Doc. No. 38-2 at 3.
19
   Rec. Doc. No. 1, ¶ 20.
20
   Declaration of Lieutenant Aaron Biddy, Rec. Doc. No. 38-6, ¶¶ 6-7.
21
   Rec. Doc. No. 1, ¶ 21.
22
   Rec. Doc. No. 24-4, ¶ 6. 
23
   Id. at ¶ 7.
Document Number: 48169 
                                                                                           Page 3 of 33 
                                                                                                        
 
 


posted to the website for review by RCX.24 RCX contends that, on March 30, 2015,

members of RCX’s corporate management team, including Brian O’Hara (“O’Hara”),

President and Chief Executive Officer of RCX, Director of Safety Risk and Corporate

Claims Bryan Taylor (“Taylor”), and Vice President of Operations Support Beck, viewed

the footage from Plaintiff’s DriveCam recordings from the previous night.25

              RCX claims this footage directly contradicted Plaintiff’s report of the accident as a

rear-end collision as it showed Plaintiff backing up in the left lane of travel on US 190

when she collided with the car approaching from behind.26 Asserting that Plaintiff “had

no business driving for RCX and she had to be terminated as her actions were careless,

reckless, stupid, and endangered lives,”27 O’Hara attested that he immediately concluded

Plaintiff should be terminated. Beck, who viewed the DriveCam footage with O’Hara,

attested that he also believed Plaintiff should have been terminated immediately as “such

conduct was immediate grounds for termination … as she exhibited reckless and

dangerous conduct that completely disregarded human life while driving an RCX

vehicle.”28 Both O’Hara and Beck attested that they had never heard of or seen Plaintiff

before viewing this footage.29

              On April 1, 2015, Beck sent an email to Huckins inquiring whether Plaintiff had

been terminated.30 Huckins responded that he was “waiting on bryan,”31 and Beck



                                                            
24
   Id. at ¶ 8.
25
   Id. at ¶¶ 11-12.
26
   Id. at ¶ 13.
27
   Id. at ¶ 14.
28
   Rec. Doc. No. 25-4, ¶ 14 (Affidavit of Andrew Beck, Vice President of Operations Support for RCX).
29
   Rec. Doc. No. 24-4, ¶10; Rec. Doc. No. 25-4, ¶ 6. 
30
   Rec. Doc. No. 25-4, ¶ 15, Exhibit B.
31
   Id. at 6.
Document Number: 48169 
                                                                                            Page 4 of 33 
                                                                                                         
 
 


ultimately directed Huckins to “send in” Plaintiff’s termination on that date.32             The

Termination Report for Plaintiff dates her termination on March 29, 2015, the date of the

accident, and cites the reason for termination as “M23 Preventable accident” with remarks

stating “Sonia Clark backed the van up on a highway and had an accident.”33 Although

this document denotes Plaintiff’s termination date as March 29, 2015, the date this

document was signed and issued was April 1, 2015.34

              Plaintiff disputes that the video footage submitted by Defendants is a complete and

accurate depiction of the images taken on the night of the accident. Plaintiff maintains

that she was at a complete stop, and her van was in Drive when she was rear-ended.

Plaintiff attests that she believed the recorder stopped permanently recording during most

of the time she was stopped.35 Thus, Plaintiff contends Defendants’ submitted footage

makes it erroneously appear that Plaintiff backed into the car that rear-ended her. Plaintiff

cites the Declaration of Bourgeois who declared that she “was tasked with investigating

Ms. Clark’s accident and determining whether she caused the accident and/or violated

any safety policy,”36 and that, on March 29, 2015, she observed the video footage from

Plaintiff’s van on her iPad.37 Bourgeois also stated that the video footage provided by

Defendants in discovery is “shorter and different” from the original footage she reviewed

on the night of the accident.38 Nevertheless, Plaintiff concedes that, “upon reviewing the

shortened footage closely, the images appear to be consistent with Ms. Clark’s history of


                                                            
32
   Id.
33
   Rec. Doc. No. 38-13.
34
   Id.
35
   Rec. Doc. No. 38-2, ¶ 29 (Plaintiff’s Declaration).
36
   Rec. Doc. No. 38-3, ¶ 18 (Declaration of Monica Bourgeois).
37
   Id. at ¶ 19. 
38
   Id. at ¶ 35.
Document Number: 48169 
                                                                                      Page 5 of 33 
                                                                                                   
 
 


events.”39

              Additionally, Plaintiff contends that it was company policy to place a driver involved

in a motor vehicle accident on suspension pending an investigation.40 Plaintiff cites to

the Bourgeois Declaration wherein Bourgeois declared that: (1) she was tasked with

investigating this accident;41 (2) she viewed the footage sent to her that evening;42 (3) she

spoke to Lt. Biddy who advised that Plaintiff was not at fault;43 (4) she concluded that

Plaintiff was not backing up at the time of the collision and thus not at fault;44 (5) Plaintiff’s

drug test of March 29, 2015 was negative for prohibited substances;45 and (6) she advised

Huckins that Plaintiff was not at fault for a preventable accident, to which he allegedly

responded that he “didn’t care.”46

              Plaintiff also claims that she has never seen or received the “new Rules”47 under

which RCX claims she was terminated. RCX claims Plaintiff was terminated under its

company handbook Rule 7.1148 for backing up on a highway at night (an unsafe

maneuver) and Rule 7.449 for causing or contributing to a preventable accident involving

substantial material damage.50 Plaintiff claims she was questioned in her deposition from



                                                            
39
   Rec. Doc. No. 38 at 10.
40
   Plaintiff cites to Rec. Doc. No. 38-9; however, nothing in this document supports this contention. In fact,
Rec. Doc. No. 38-9 at 7, entitled “3.7 Progressive Disciplinary,” provides in bold: “The employment
relationship is at will and may be terminated by the employee or the Company at any time for any
reason, with or without notice.”
41
   Rec. Doc. No. 38-3, ¶ 18 (Declaration of Monica Bourgeois).
42
   Id. at ¶ 19.
43
   Id.
44
   Id. at ¶ 20.
45
   Id. at ¶ 21.
46
   Id. at ¶ 22.
47
   Rec. Doc. No. 38 at 6.
48
   Rec. Doc. No. 26-1.
49
   Rec. Doc. No. 25-5. 
50
   Rec. Doc. No. 24-1 at 4.
Document Number: 48169 
                                                                                                 Page 6 of 33 
                                                                                                              
 
 


RCX’s Driver Orientation Handbook which does not contain these provisions.51 Notably,

RCX also claims Plaintiff was subject to termination as her conduct was a violation of

state law – Louisiana Revised Statutes 32:281(B) provides that “[t]he driver of a vehicle

shall not back the same upon any shoulder or roadway of any controlled-access highway

except as a result of an emergency caused by an accident or breakdown of a motor

vehicle.”

              Following her termination, Plaintiff filed a charge of discrimination with the Equal

Employment Opportunity Commission (“EEOC”)52 and, upon receiving a Right to Sue

Letter, filed this lawsuit alleging claims under Title VII of the Civil Rights Act of 1964,53

specifically that the Defendants’ failure to promote her and her termination were motivated

by race and gender discrimination. Plaintiff also contends she was subjected to a hostile

work environment based on race and gender. Plaintiff also seeks redress under 42

U.S.C. § 1981 and the Louisiana Employment Discrimination Law (“LEDL”).54 Defendants

now move for summary judgment on all of Plaintiff’s claims.

II.           LAW & ANALYSIS

              A. Summary Judgment Standard

              “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter

of law.”55 “When assessing whether a dispute to any material fact exists, we consider all

                                                            
51
   See Rec. Doc. No. 38-2 at 8-42.
52
   Rec. Doc. No. 1-4.
53
   42 U.S.C. § 2000e et seq.
54
   La. R.S. 23:301 et seq. Claims of discrimination brought under § 1981 and the LEDL are analyzed under
the same evidentiary framework applicable to claims of employment discrimination brought under Title VII;
thus, the analysis and reasoning for Plaintiff’s Title VII claims will apply with equal force to her Section 1981
and LEDL claims. LaPierre v. Benson Nissan, Inc., 86 F.3d 444, 448 n. 2 (5th Cir.1996).
55
   Fed. R. Civ. P. 56(a).
Document Number: 48169 
                                                                                                   Page 7 of 33 
                                                                                                                
 
 


of the evidence in the record but refrain from making credibility determinations or weighing

the evidence.”56 A party moving for summary judgment “must ‘demonstrate the absence

of a genuine issue of material fact,’ but need not negate the elements of the nonmovant’s

case.”57 If the moving party satisfies its burden, “the non-moving party must show that

summary judgment is inappropriate by setting ‘forth specific facts showing the existence

of a genuine issue concerning every essential component of its case.’”58 However, the

non-moving party’s burden “is not satisfied with some metaphysical doubt as to the

material facts, by conclusory allegations, by unsubstantiated assertions, or by only a

scintilla of evidence.”59

              Notably, “[a] genuine issue of material fact exists, ‘if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’”60 All reasonable factual

inferences are drawn in favor of the nonmoving party.61 However, “[t]he Court has no

duty to search the record for material fact issues. Rather, the party opposing the summary

judgment is required to identify specific evidence in the record and to articulate precisely

how this evidence supports his claim.”62 “Conclusory allegations unsupported by specific

facts … will not prevent the award of summary judgment; ‘the plaintiff [can]not rest on his

allegations … to get to a jury without any “significant probative evidence tending to


                                                            
56
   Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398-99 (5th Cir. 2008).
57
   Guerin v. Pointe Coupee Parish Nursing Home, 246 F.Supp.2d 488, 494 (M.D. La. 2003)(quoting Little
v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994)(en banc)(quoting Celotex Corp. v. Catrett, 477 U.S.
317, 323-25, 106 S.Ct. at 2552)).
58
   Rivera v. Houston Independent School Dist., 349 F.3d 244, 247 (5th Cir. 2003)(quoting Morris v. Covan
World Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998)).
59
   Willis v. Roche Biomedical Laboratories, Inc., 61 F.3d 313, 315 (5th Cir. 1995)(quoting Little v. Liquid Air
Corp., 37 F.3d 1069, 1075 (5th Cir. 1994).
60
   Pylant v. Hartford Life and Accident Insurance Company, 497 F.3d 536, 538 (5th Cir. 2007)(quoting
Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 106 S.Ct. 2505, 91 L.Ed.2d 202 (1986)). 
61
   Galindo v. Precision American Corp., 754 F.2d 1212, 1216 (5th Cir. 1985).
62
   RSR Corp. v. International Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).
Document Number: 48169 
                                                                                                 Page 8 of 33 
                                                                                                              
 
 


support the complaint.”’”63

              B. Title VII Failure to Promote

              Plaintiff alleges that Defendants discriminated against her on the basis of race and

gender in failing to promote her to a Lead Driver position. In order to survive Defendants’

motion for summary judgment on her failure to promote claims, Plaintiff must establish a

prima facie case of discrimination by providing summary judgment evidence that (1) she

is a member of a protected class, (2) that she sought and was qualified for an open

position, (3) that she was rejected for the position, and (4) that the employer hired a

person outside of her class.64 If Plaintiff meets her prima facie burden, the Defendants

must “produce a legitimate, nondiscriminatory reason for the failure or refusal to [promote]

the plaintiff.”65 If the Defendants proffer a legitimate, nondiscriminatory reason for the

failure or refusal to promote Plaintiff, Plaintiff then “bears the ultimate burden of proving

that the defendant’s proffered legitimate nondiscriminatory reason is pretext for

discrimination. To carry this burden, the plaintiff must rebut each nondiscriminatory

reason articulated by the defendant.”66

              It is undisputed that Plaintiff is an African-American female and, thus, in a protected

class. It is also undisputed that she was not promoted to Lead Driver. The Court finds,

however, that Plaintiff has failed to carry her burden of establishing prongs two and four.

Plaintiff must demonstrate through competent summary judgment evidence that she


                                                            
63
   Nat’l Ass’n of Gov’t Employees v. City Pub. Serv. Bd. of San Antonio, Tex., 40 F.3d 698, 713 (5th Cir.
1994)(quoting Anderson, 477 U.S. at 249).
64
   Lewis v. City of Shreveport, 2018 WL 752362 at *4 (W.D. La. Feb. 7, 2018)(citing McMullin v. Miss. Dep't
of Pub. Safety, 782 F.3d 251, 258 (5th Cir. 2015) (citing Williams-Boldware v. Denton Cty., 741 F.3d 635,
643 (5th Cir. 2014))).
65
   Sharkey v. Dixie Elec. Membership Corp., 262 Fed. Appx. 598, 602 (5th Cir. 2008). 
66
   Id.
Document Number: 48169 
                                                                                              Page 9 of 33 
                                                                                                           
 
 


sought and was qualified for an open position. It is disputed whether there was in fact an

open position for Lead Driver on the date Plaintiff requested the promotion, and there is

no summary judgment evidence establishing that Plaintiff was qualified for a Lead Driver

position. Further, there is no summary judgment evidence that Casey Portier is a white

female or that he/she filled this position.

              Plaintiff declared under oath that she approached Huckins in the presence of

Bourgeois on March 28, 2015 and asked to be promoted to Lead Driver.67 Plaintiff further

declared that “Monica Bourgeois had previously informed me that a lead driver position

was open or available.”68 In Bourgeois’ Declaration, she states that she was the branch

manager of Plaintiff’s location on March 28, 2015 and that, “[o]n or about March 28, 2015,

the lead driver position was open and there were two people who had applied for the

position: Sonia Clark and Casey Portier.”69 However, RCX Vice President Beck attested

that, in the weeks leading up to and at the time of Plaintiff’s accident, there were no Lead

Driver positions available in the Baton Rouge/Port Allen location.70 Sandy Walker, Vice

President of Human Resources for RCX, also attested that, “[o]n March 27-28, 2015,

there was no available position for Lead Driver in the Baton Rouge/Port Allen location,

nor was one expected to become available.”71 At first blush, it would seem that whether

thre was or was not a lead driver position open is a fact in dispute; however, Plaintiff offers

no evidence demonstrating the posting of this position, the date the position became

available, her formal application therefor, the date it was filled, and by whom. Considering

                                                            
67
   Rec. Doc. No. 38-2, ¶ 5 (Plaintiff’s Declaration).
68
   Id. at ¶ 6.
69
   Rec. Doc. No. 38-3, ¶¶ 2, 8 (Declaration of Monica Bourgeois).
70
   Rec. Doc. No. 25-4, ¶ 5 (Affidavit of Andrew Beck, Vice President of Operations Support for RCX). 
71
   Rec. Doc. No. 26-5, ¶ 3a (Affidavit of Sandy Walker, Vice President of Human Resources for RCX).
Document Number: 48169 
                                                                                           Page 10 of 33 
                                                                                                         
 
 


the employment records that have been submitted as evidence in this case, Plaintiff’s

failure to submit competent summary judgment evidence regarding this alleged open

position undermines her claim.

              Plaintiff has also failed to demonstrate that she was qualified for the position of

Lead Driver. First, no evidence has been produced that provides a job description for the

Lead Driver position or sets forth the job requirements and qualifications for this position.

It is particularly difficult to determine whether Plaintiff is qualified for a position where there

is no record evidence of the position’s job description and requirements/qualifications.

Bourgeois declared that “[t]he lead driver position required the employee to assist me, as

the branch manager,”72 and that “Lead Drivers and Drivers are subject to the same

employment policies and are similarly situated with regard to their driving

responsibilities.”73 Bourgeois’ Declaration does not contain information that describes the

Lead Driver position, duties, responsibilities, and qualifications.         Further, Bourgeois’

statement that Lead Drivers are “similarly situated” to drivers is a legal conclusion for

which there is no evidence to indicate Bourgeois is qualified to make.                 Also, it is

disingenuous to claim that a Lead Driver is essentially the same position as Driver;

obviously, Lead Driver comes with a different title and better pay; as such, there must be

some distinction between the two positions. Notably, Plaintiff’s application for the Driver

position lists in detail the professional and personal expectations required to fill the Driver

position.74 No such application or job description is in evidence for the Lead Driver

position.

                                                            
72
   Rec. Doc. No. 38-3, ¶ 6 (Declaration of Monica Bourgeois).
73
   Id. at ¶ 36.
74
   Rec. Doc. No. 25-1 at 5.
Document Number: 48169 
                                                                                      Page 11 of 33 
                                                                                                    
 
 


              Secondly, Plaintiff has failed to establish through competent summary judgment

evidence that she was, in fact, qualified for the undescribed Lead Driver position. The

only mention of Plaintiff’s qualification for this position is found in Bourgeois’ Declaration,

wherein she declares that she reviewed the applicants for lead driver position and would

make a recommendation as to who she wanted to be promoted for approval by Huckins.75

Bourgeois states: “I felt Sonia Clark was qualified for the lead driver position and would

have preferred her to receive the promotion to lead driver.”76 This statement does not

demonstrate Plaintiff’s qualifications for the Lead Driver position and is a subjective,

conclusory statement devoid of factual support. Bourgeois offers no facts to support her

“feeling” and likewise provides no facts that would distinguish Plaintiff’s qualifications from

those of the alleged promotion recipient.

              Finally, Plaintiff argues that, after Huckins refused to consider her for the Lead

Driver position based on her race, “the Caucasian applicant received the promotion.”77 In

support of this argument, Plaintiff cites to Bourgeois’ Declaration. Although Bourgeois

declares that Casey Portier applied for the Lead Driver position78 and ultimately received

the position after Plaintiff’s termination,79 nothing in Bourgeois’ Declaration identifies

Casey Portier as a Caucasian female. Arguments by counsel in a brief do not constitute

summary judgment evidence, and there is no summary judgment record evidence offered

by Plaintiff establishing that Casey Portier is a Caucasian female who received this

promotion on a date after Plaintiff’s termination. Bourgeois’ Declaration is general, vague,

                                                            
75
   Rec.Doc. No. 38-3, ¶ 7.
76
   Id. at ¶ 9.
77
   Rec. Doc. No. 38 at 9.
78
   Rec. Doc. No. 38-3, ¶ 8 (Declaration of Monica Bourgeois).
79
   Id. at ¶ 12.
Document Number: 48169 
                                                                                    Page 12 of 33 
                                                                                                  
 
 


and unsubstantiated by company documents, and it does not create material issues of

fact.

              Accordingly, Plaintiff has failed to carry her burden of demonstrating a prima facie

case of failure to promote based on race or gender. Because Plaintiff has failed to satisfy

this burden, no burden shifts to Defendants under McDonnell Douglas.80                             Because

Plaintiff has failed to present competent summary judgment evidence to demonstrate

material facts in dispute as to her prima facie case, Defendants are entitled to summary

judgment on Plaintiff’s failure to promote claim.

              C. Title VII Race/Gender Discrimination – Termination

              Plaintiff also claims that her termination was based on her race and gender in

violation of Title VII. To prove race and/or gender discrimination under Title VII, Plaintiff

must establish that she is (1) “a member of a protected class” (2) “was qualified for the

position” (3) “was subjected to an adverse employment action”; and (4) “other similarly

situated persons were treated more favorably.”81 If Plaintiff establishes a prima facie case

of discrimination, the burden shifts to the Defendants to articulate legitimate, non-

discriminatory reasons for the adverse actions taken against her. 82 If the Defendants



                                                            
80
   The Court notes that there is pretext evidence on the failure to promote claim considering the alleged
statement by Huckins in response to Plaintiff’s inquiry regarding a promotion to Lead Driver. However,
unlike many other circuits, in applying United States Postal Serv. Brd. Of Governors v. Aikens, 460 U.S.
711 (1983), the Fifth Circuit has made it abundantly clear that, “under McDonnell Douglas, at the summary
judgment stage the burden of producing a legitimate, nondiscriminatory reason only shifts to the employer
after the plaintiff has established a prima facie case. There is no authority in this Circuit that would allow
the employee's burden of establishing a prima facie case to be extinguished simply because an employer
exercises its right to challenge the prima facie case and also proffers a legitimate, nondiscriminatory reason
for its decision.” Hague v. Univ of Texas Health Science Ctr. at San Antonio, 560 Fed. Appx. 328, 334-35
(5th Cir. 2014)(emphasis in original). Accordingly, because Plaintiff fails to present a prima facie case of
failure to promote, the inquiry ends on this claim.
81
   Septimus v. Univ. of Hous., 399 F.3d 601, 609 (5th Cir. 2005).
82
   Lee v. Kansas City Southern Ry. Co., 574 F.3d 253, 259 (5th Cir. 2009)
Document Number: 48169 
                                                                                               Page 13 of 33 
                                                                                                             
 
 


satisfy this burden of production, the burden shifts back to Plaintiff, who must “offer

sufficient evidence to create a genuine issue of material fact “either (1) that the

defendant’s reason is not true, but is instead a pretext for discrimination (pretext

alternative); or (2) that the defendant’s reason, while true, is only one of the reasons for

its conduct, and another motivating factor is the plaintiff’s protected characteristic (mixed-

motive[s] alternative).”83 Plaintiff proceeds under a pretext theory in this case.84

                             1. Similarly Situated Comparators

              Turning to Plaintiff’s prima facie case of race/gender discrimination, it is undisputed

that Plaintiff satisfies the first three prongs. However, Plaintiff has failed to satisfy prong

four in that she has failed to identify a proper comparator—someone “similarly situated”

who was “treated more favorably.”85 The law is clear that, “[i]n the context of a race [or

sex] discrimination claim where the plaintiff alleges that employees who were not

members of the protected class received more [favorable treatment], the plaintiff must

come forward with specific evidence of comparators who were similarly situated.”86

Courts within the Fifth Circuit define “similarly situated” narrowly.87 In evaluating whether

an alleged comparator is similarly situated,

              “The employment actions being compared will be deemed to have been
              taken under nearly identical circumstances when the employees being
              compared held the same job or responsibilities, shared the same supervisor

                                                            
83
   Rachid v. Jack In The Box, Inc., 376 F.3d 305, 312 (5th Cir. 2004); see also Vaughn v. Woodforest Bank,
665 F.3d 632, 637 (5th Cir. 2011) (citing same in the context of a Title VII race discrimination case).
84
   Rec. Doc. No. 38 at 13.
85
   Septimus , 399 F.3d at 609.
86
   Corley v. Louisiana ex rel. Div. of Admin., Office of Risk Mgmt, 816 F.Supp.2d 297, 316 (M.D. La.
2011)(citing Lee v. Kansas City Southern Ry. Co., 574 F.3d 253, 259–60 (5th Cir. 2009))(emphasis added).
87
   See Horton v. G4S Secure Solutions (USA), Inc., No. 16-544-SDD-EWD, 2018 WL 1997535 at *5 (M.D.
La Apr. 27, 2018)(citing
Brown v. Bd. of Trustees Sealy Indep. Sch. Dist., 871 F.Supp.2d 581, 593 (S.D. Tex. 2012); see also Lopez
v. Kempthorne, 684 F. Supp. 2d 827, 856-57 (S.D. Tex. 2010)).
Document Number: 48169 
                                                                                            Page 14 of 33 
                                                                                                          
 
 


              [,] or had their employment status determined by the same person[.]”88
              “Employees with different supervisors, who work for different divisions of a
              company ... generally will not be deemed similarly situated.” The Fifth Circuit
              has further explained, that “employees who have different work
              responsibilities ... are not similarly situated.”89

              Plaintiff identifies two Caucasian male RCX drivers, John Demoulin (“Demoulin”)

and Kevin Payne (“Payne”), as similarly situated comparators. However, Plaintiff fails to

present competent summary judgment evidence that either is a similarly situated

comparator, and RCX submits competent summary judgment evidence demonstrating

that they are not similarly situated to Plaintiff.

              RCX has submitted evidence showing that Demoulin was a Lead Driver in the

Baton Rouge/Port Allen location who did not hold the same job or job title as Plaintiff.90

Further, Human Resources Vice President Walker attested that Demoulin was never

involved in any accident – preventable or non-preventable – while employed by RCX.91

              Relying again on the Bourgeois Declaration, Plaintiff claims that, as a Lead Driver,

Demoulin is a proper comparator because Bourgeois stated that “Lead Drivers and

Drivers are subject to the same employment policies and are similarly situated with regard

to their driving responsibilities.”92 As set forth above, Bourgeois’ statement that Lead

Drivers are “similarly situated” to drivers is a legal conclusion for which there is no

evidence to indicate Bourgeois is qualified to make. Further, the Fifth Circuit has made

clear that employees with different job titles and different positions are not similarly



                                                            
88
   Id. (quoting Turner v. Kansas City S. Ry. Co., 675 F.3d 887, 893 (5th Cir. 2012)(quoting Lee v. Kan. City
S. Ry. Co., 574 F.3d 253, 260 (5th Cir. 2009))).
89
   Id. (quoting Lee, 574 F.3d at 259 (citing Wyvill v. United Cos. Life Ins., 212 F.3d 296, 302 (5th Cir. 2000)).
90
   See Rec. Doc. No. 26-5, ¶ 3b. (Affidavit of Sandy Walker).
91
   Id.
92
   Rec. Doc. No. 38-3, ¶ 36 (Declaration of Monica Bourgeois).
Document Number: 48169 
                                                                                                  Page 15 of 33 
                                                                                                                
 
 


situated. Thus, the Court finds that Demoulin is not Plaintiff’s comparator by job title

alone.

              Plaintiff also claims that RCX’s statement that Demoulin did not have an accident

driving for RCX is “untrue.”93                                 Plaintiff cites to Bourgeois’ Declaration wherein she

declared: “I am aware of other accidents where employees of Railcrew Xpress were

involved in ‘at fault’ accidents and were not terminated.                                 Those drivers were John

Demoulin and Kevin Payne. Mr. John Demoulin’s accident was never reported to the

police.”94 Plaintiff argues in her Opposition that “[n]o accident report was generated as

this was a single card accident and Linwood Huckins decided there was not sufficient

damage to discipline [Demoulin].”95 Yet, this statement does not appear in the Bourgeois

Declaration.

              The Court finds, under Fifth Circuit precedent,96 that Bourgeois’ statement is not

competent summary judgment evidence. First, Bourgeois declares that she has personal

knowledge of the facts contained in her Declaration,97 yet she provides no factual support

for this personal knowledge in contrast to Walker’s attestation that she has personal

knowledge of Demoulin’s employment records in her role as Vice President of Human

Resources and her access to the employment records of both Demoulin and Payne.

Walker’s access is demonstrated by the attachment of the relevant employment records

as exhibits to her Affidavit. No such statement of facts to support her alleged personal

knowledge and no accompanying documentation are referenced in Bourgeois’

                                                            
93
    Rec. Doc. No. 38 at 13.
94
    Rec. Doc. No. 38-3, ¶ 29 (Declaration of Monica Bourgeois).
95
    Rec. Doc. No. 38 at 13.
96
    See note 97, infra. 
97
    Rec. Doc. No. 38-3, ¶ 3. 
Document Number: 48169 
                                                                                                        Page 16 of 33 
                                                                                                                      
 
 


Declaration. Furthermore, Bourgeois declares that, while an employee of RCX, Demoulin

had an “at fault” accident; however, Bourgeois does not state that this alleged accident

happened while driving a RCX vehicle, caused property and/or personal injuries, or

included driving practices that violated company policy or Louisiana law.                            Finally,

Bourgeois’ statement “I am aware” does not establish that she is aware through personal

knowledge rather than hearsay.98 Personal knowledge means that the affiant “must have

had an opportunity to observe, and must have actually observed the fact.”99 Nothing in

Bourgeois’ Declaration demonstrates her personal knowledge of these “facts.”

              The Court also finds that Payne is not a similarly situated comparator. Although

Plaintiff argues Payne was “employed in her area,”100 the record evidence demonstrates

that Payne was employed by RCX in West Quincy, Missouri.101                             Plaintiff offers no

evidence to dispute this fact. This alone excludes Payne as Plaintiff’s comparator under

Fifth Circuit law: “Employees with different supervisors, who work for different divisions

of a company ... generally will not be deemed similarly situated.”102 There is no evidence

before the Court that Payne and Plaintiff shared a supervisor, and they clearly did not


                                                            
98
   See Floyd v. Chilly’s L.L.C. of Alabama, No. 15-00544-BAJ-RLB, 2017 WL 1455024 at *3 (M.D. La. Apr.
21, 2017)(“[I]t is not enough to merely stated that the affidavit is based on personal knowledge, it must be
clear that it is also based on facts alleged in the affidavit. See Bright v. Ashcraft, 259 F. Supp. 2d 494, 498
(E.D. La. 2003)(“A declarant must provide evidence to establish that he has personal knowledge of the
facts stated.”). Personal knowledge means that the affiant “must have had an opportunity to observe,
and must have actually observed the fact.” Ripple v. Marble Falls Indep. Sch. Dist., 99 F. Supp. 3d 662,
673 (W.D. Tex. 2015)(emphasis added). Finally, “[u]nsubstantiated assertions, improbable inferences, and
unsupported speculation are not competent summary judgment evidence.” Walker v. SBC Servs., Inc., 375
F. Supp. 2d 524, 535 (N.D. Tex. 2005). Any statements that violate the rule[s] may “not [be] considered for
summary judgment purposes; any portions of the declarations that are not struck remain part of the
summary judgment record.” Ripple v. Marble Falls Indep. Sch. Dist., 99 F. Supp. 3d 662, 673 (W.D. Tex.
2015)).
99
   Ripple, 99 F. Supp. 3d at 673.
100
    Rec. Doc. No. 38 at 14. 
101
    Rec. Doc. No. 26-5, ¶ 3c. (Affidavit of Sandy Walker); Exhibit A to Affidavit, pp. 7-10.
102
    See fn. 88 supra.
Document Number: 48169 
                                                                                                Page 17 of 33 
                                                                                                              
 
 


work in the same divisions as demonstrated by simple geography. Plaintiff’s reliance on

Bourgeois’ Declaration regarding Payne is without merit for the same reasons set forth

above and based on the evidence submitted by RCX establishing that Payne’s accident

was not under “nearly identical circumstances” as Plaintiff’s.103

              Accordingly, because Plaintiff has failed to point to a proper, similarly situated

comparator,104 she has failed to establish a prima facie case of race discrimination.

Although the Court need not go further, the Court also finds that, even if Plaintiff could

establish a prima facie case of race/gender discrimination, she has failed to overcome

Defendants’ legitimate, nondiscriminatory reason for her termination with pretext

evidence suggestive of race or gender discrimination.

                             2. Legitimate, Non-discriminatory Reason for Termination

              RCX has presented a legitimate, non-discriminatory reason for terminating

Plaintiff. RCX submitted evidence demonstrating that, on March 30, 2015, members of

RCX’s corporate management team O’Hara, Taylor, and Beck viewed the footage from

Plaintiff’s DriveCam recordings the previous night.105 Both O’Hara and Beck attested

that, upon viewing Plaintiff backing up on a 55 mph highway at night, they deemed her

conduct sufficiently egregious and dangerous to warrant immediate termination.106

Plaintiff’s Termination Report, dated as submitted April 1, 2015, states that Plaintiff was


                                                            
103
    Id. at ¶ 3d.
104
    Defendants offered evidence of a male Caucasian driver and a female Caucasian driver who were both
terminated for violations similar to Plaintiff’s in driving accidents. Rec. Doc. No. 26-5, ¶ 3f. Plaintiff claims
these drivers are not comparators because they were at fault in their accidents and were not rear-ended.
Plaintiff argues that Defendants produced no evidence of similar employees terminated after being rear-
ended; however, Defendants are correct that it is not their burden at all to produce evidence of similarly
situated comparators.   
105
   Rec. Doc. No. 24-4, ¶¶ 11-12.
106
    See Rec. Doc. No. 24-4 and Rec. Doc. No. 25-4.
Document Number: 48169 
                                                                                                  Page 18 of 33 
                                                                                                                
 
 


terminated on March 29, 2015 with a Discharge notation of “M23 Preventable Accident”

and Remarks that “Sonia Clark backed the van up on a highway and had an accident.”107

RCX maintains Plaintiff’s conduct violated RCX backing policy Rule 7.11 and Rule 7.4 set

forth in the RCX Employee Policy Manual and, importantly, Louisiana law.

              Rule 7.11 Backing Policy provides, in pertinent part, as follows:

              Drivers should make every effort to avoid operating a vehicle in such a
              manner that would require a backing maneuver. Backing a vehicle is not
              encouraged and contrary to our goal of providing safe, dependable
              transportation services, and to perform those services efficiently. Backing
              should be isolated exceptions to the operation of the vehicle, and backing
              should only occur when there is no other reasonable alternative.
                                                    ***
              This backing policy has been implemented to ensure the safety of you, your
              crew, and RCX equipment. Failure to comply with this policy will result in
              disciplinary action, up to and including termination of employment.108

It is undisputed that Plaintiff backed up on Highway 190 at night while driving her RCX

van.109 Further, the Court has viewed the video footage of Plaintiff’s accident,110 and the

Court finds that Plaintiff was backing up on the highway at night.111

              Rule 7.4 Accident Policy provides, in pertinent part, as follows:

              A preventable accident is one in which the driver failed to do everything
              reasonably possible to avoid the accident. The fact that a driver, who
              becomes involved in a vehicle collision, is not legally charged does not
              mean that the driver could not have avoided the accident.

              All accidents are preventable if a driver is involved in:
                                                    ***
                     A violation of RCX Critical Safety rules, RCX policies or local, state
                     or federal laws or regulations.112

                                                            
107
    Rec. Doc. No. 38-13.
108
    Rec. Doc. No. 26-1 at 2. (emphasis in original).
109
    Rec. Doc. No. 38-2 at ¶ 25.
110
    Rec. Doc. No. 31.
111
    The Court makes no determination whether Plaintiff was backing up at the time of the collision or whether
Plaintiff “caused” the accident.   
112
    Rec. Doc. No. 25-5 at 2.
Document Number: 48169 
                                                                                              Page 19 of 33 
                                                                                                            
 
 



Rule 7.4 goes on to explain the disciplinary process for a non-preventable accident and

a preventable accident. Under “Preventable Accident,” the policy provides that “a driver

will be terminated if any of the following circumstances exist,” and includes “The accident

is of a level of severity which brings about substantial material loss or loss of human

life.”113 The policy also provides an employee’s right to an appeal process which requires

the driver to appeal, in writing, with the Location and/or Regional Manager, within 30 days

from the date of the incident.114

              Rule 7.4 expressly provides that an accident may be classified as preventable if

the driver has committed a “violation of RCX Critical Safety rules, RCX policies or local,

state or federal laws or regulations.” Plaintiff clearly violated the Rule 7.11 Backing policy,

and RCX also claims Plaintiff violated Louisiana Revised Statutes 32:281(B), which

provides that “[t]he driver of a vehicle shall not back the same upon any shoulder or

roadway of any controlled-access highway except as a result of an emergency caused by

an accident or breakdown of a motor vehicle.” Plaintiff has not disputed that her conduct

violated the law. Accordingly, the record reflects that RCX’s decision to terminate Plaintiff

based on these violations comports with its Employee Policy Manual and constitutes a

legitimate, non-discriminatory reason for Plaintiff’s termination.

                             3. Pretext

              Plaintiff presents several arguments challenging the veracity or the legitimacy of

RCX’s proffered reason for her termination and claims this reason is a pretext for race

and gender discrimination. Nevertheless, even if Plaintiff could demonstrate a prima facie

                                                            
113
      Id. at 3.
114
      Id. 
Document Number: 48169 
                                                                                    Page 20 of 33 
                                                                                                  
 
 


case, and then show that Defendants’ legitimate, non-discriminatory business reason was

pretext or at least a motivating factor in her “termination,” Defendants may still prevail by

establishing that the same action would have occurred regardless of her race or

gender.115 The Court will briefly address Plaintiff’s pretext arguments.

                                                      Date of Termination/Huckins’ Decision

              Much is made of whether Plaintiff was terminated on March 29, March 30, or April

1 of 2015, and whether Plaintiff was terminated by Huckins immediately following the

accident, or at the direction of the RCX Management Team after they viewed the accident

footage.               Neither issue is material to whether Plaintiff was terminated due to her

race/gender.

              Plaintiff claims Defendants’ alleged termination date is incorrect. However, Plaintiff

herself has offered differing dates for her termination. Plaintiff alleged in her Complaint

that she was terminated on March 29, 2015,116 and stated in her EEOC Charge that she

was terminated on March 29, 2015.117 In her Declaration, Plaintiff stated under penalty

of perjury that Huckins called her on the morning of March 30, 2015 and terminated her

in that call.118 RCX states Plaintiff was terminated on April 1, 2015 when Huckins was

directed to process her paperwork,119 and that is the submission date on Plaintiff’s

Termination Report.120 Yet, the Termination Report clearly sets forth the termination date

retroactive to the date of the accident – March 29, 2015. That the parties disagree on the


                                                            
115
    See e.g., LaCaze v. W.W. Grainger Inc., 2005 WL 1629936 at *6 (W.D. La. 2005)(citing Rachid, 376
F.3d at 312) see also, Machinchick v. PB Power, Inc., 398 F.3d 345 (5th Cir. 2005).
116
    Rec. Doc. No. 1, ¶ 21.
117
    Rec. Doc. No. 26-3.  
118
    Rec. Doc. No. 38-2, ¶¶ 19-20.
119
    Rec. Doc. No. 25-4, ¶ 15, Exhibit B.
120
    Rec. Doc. No. 38-13.
Document Number: 48169 
                                                                                              Page 21 of 33 
                                                                                                            
 
 


actual date of termination is irrelevant to the issue in this case.

              Plaintiff contends Huckins terminated Plaintiff without reviewing the video footage,

without direction from RCX management, and despite Bourgeois’ recommendation to

Huckins that Plaintiff was not at fault for the accident based on her viewing of the footage

and as set forth in Lt. Biddy’s police report. RCX Management team members Beck and

O’Hara both attested that they had never heard of or seen Plaintiff before viewing this

footage.121                  Both also attested that, immediately upon viewing the footage, they

determined that Plaintiff should be terminated for the egregious and dangerous driving

exhibited on the night of the accident. Plaintiff has offered no evidence to dispute that

Beck and O’Hara reached this conclusion without respect to, or knowledge of, Plaintiff’s

race or gender. It is also uncontroverted that neither Beck nor O’Hara knew anything

about the alleged discriminatory conduct by Huckins until after Plaintiff filed this lawsuit.

Thus, there is no evidence that Plaintiff’s race or gender, or her alleged issues with

Huckins, played any role in the management team’s decision to terminate her.

              Plaintiff insists that Huckins had the authority to fire her and that he did so without

regard to management or viewing footage from the accident. However, as demonstrated

above, Plaintiff herself has offered two different dates of her termination. Moreover, the

email communications among the management team just days after the accident suggest

that Huckins waited for instructions from management and did not inform management’s

decision to terminate Plaintiff.                               Beck asked Huckins on April 1 if Plaintiff had been

terminated yet. When Huckins responds that he has not taken action because was



                                                            
121
      Rec. Doc. No. 24-4, ¶10; Rec. Doc. No. 25-4, ¶ 6. 
Document Number: 48169 
                                                                                                       Page 22 of 33 
                                                                                                                     
 
 


waiting on Bryan (O’Hara), Beck instructs him to go ahead and submit Plaintiff’s

termination. Twice in this communication, Huckins states that he was waiting on Bryan

and “thought [he] had to wait for Bryan,” which demonstrates that Huckins did not believe

he had the authority to terminate Plaintiff on his own. Nevertheless, even accepting

Plaintiff’s version of the events as true, if the management team merely later ratified

Huckins’ decision (that they did not know he made), Plaintiff has failed to point to any

summary judgment evidence that would show that the management team would not have

reached the same decision regardless of Huckins.

                                             Bourgeois’ Investigation and Recommendation

              Plaintiff also offers as pretext evidence the fact that Huckins and/or the

management team “blatantly disregard[ed]” the findings of Bourgeois. Bourgeois stated

that she was “tasked with investigating Ms. Clark’s accident and determining whether she

caused the accident and/or violated any safety policy.”122 After viewing the accident

footage and consulting with Lt. Biddy, Bourgeois “concluded that Ms. Clark was not

backing up at the time of the accident and was not the cause of the accident.”123 However,

the Court finds that RCX management did not have to accept Bourgeois’ recommendation

or findings. According to the summary judgment evidence, it was not Bourgeois’ job

responsibility to reach a final conclusion as to discipline. Rule 7.4 of the Employee Policy

Manual states:

              Regional Managers, Area Managers and Location Managers have the
              responsibility to ensure that an accident is properly reported, investigated
              and the determined counseling/discipline is administered. The Safety
              Oversight Committee bears the responsibility of determining the
              preventability of an accident when extenuating circumstances fall outside
                                                            
122
      Rec. Doc. No. 38-3, ¶ 18 (Declaration of Monica Bourgeois).
123
      Id. at ¶ 20. 
Document Number: 48169 
                                                                                           Page 23 of 33 
                                                                                                         
 
 


              the standard parameters of preventability determination.124

It is clear from the Policy language that Bourgeois, as Branch Manager, did not have the

authority to make such conclusions and findings of her own accord, and further, it is clear

from the record in this case that the Safety Oversight Committee deemed this accident

one for which it would determine preventability and discipline.

                                                               Lt. Biddy’s Police Report

              Plaintiff also claims that Huckins and/or RCX ignored Lt. Biddy’s Police Report

finding Plaintiff not at fault and citing the other driver for the accident. Under the Policy,

Lt. Biddy’s findings are irrelevant to RCX’s determination of preventability. Rule 7.4

states: “The fact that a driver, who becomes involved in a vehicle collision, is not legally

charged does not mean that the driver could not have avoided the accident.”125 It

further states that “[a]ll accidents are preventable if the driver is involved in … [a] violation

of RCX Critical Safety rules, RCX policies or local, state or federal laws or regulations.”126

As demonstrated above, Plaintiff’s conduct before the accident violated both RCX policy

and Louisiana law, and RCX was not bound by the determination of Lt. Biddy that Plaintiff

was not at fault for the accident.

                                                    Technical Problems with Video Footage

              Plaintiff also claims that the video footage submitted to the Court is much shorter

than the footage viewed by Bourgeois on the night of the accident and does not capture

the entirety of the seconds leading up to the accident.                                     Plaintiff cited to email

communications demonstrating technical problems with the video footage, and she claims

                                                            
124
    Rec. Doc. No. 25-5.
125
    Rec. Doc. No. 25-5 at 2 (emphasis added).
126
    Id.   
Document Number: 48169 
                                                                                                        Page 24 of 33 
                                                                                                                      
 
 


that it has been pieced together to appear that she was backing up when she was rear-

ended when she was actually stopped and the vehicle was in Drive.

              Accepting Plaintiff’s claims as true regarding the video, this fact is immaterial to

the issue before the Court. Indeed, the Court could not ascertain whether Plaintiff was

still backing up or if she was stopped at the time of impact; however, it does not change

the fact that she is clearly backing up on a state highway at night which violates RCX

policy and Louisiana law. Plaintiff continually mischaracterizes RCX’s proffered reason

for her termination – she was not terminated for being “at fault” in the accident. Rather,

pursuant to the definitions set forth in the Policy, she was terminated based on the finding

that the accident was preventable due to her violations of company policy and Louisiana

law.

                                               Plaintiff Was Not Provided Rules 7.11 or 7.4

              Plaintiff’s argument that she was not provided with the Employee Policy Manual or

Rules 7.11 or 7.4 is meritless. Plaintiff declared that she “did receive a Railcrew Express

handbook when [she] was hired,” and Plaintiff attached as an exhibit portions of that

handbook, entitled Professional Driver Orientation Notebook.127 Plaintiff further states:

“during my deposition questions to me by opposing counsel were based upon the

handbook I received,”128 and “I understand that certain sections of another handbook

were used by Railcrew Xpress Corporate to attempt to ratify my termination by Mr.

Huckins.”129 Plaintiff also states that her handbook does not contain Sections 7.4 and



                                                            
127
    Rec. Doc. No. 38-2 at ¶ 30 (Plaintiff’s Declaration); pp. 8-42.
128
    Id. at ¶ 31.
129
    Id. at ¶ 32.
Document Number: 48169 
                                                                                              Page 25 of 33 
                                                                                                            
 
 


7.11.130 Plaintiff’s claim that she was never provided and did not have access to the

Employee Policy Manual containing these provisions is undermined by her own evidence.

The very handbook offered by Plaintiff as an exhibit expressly states the following on

page 29: “The RailCrew Xpress Employee Handbook can be found in its entirety on our

website www.railcrewxpress.com.                                     It is your responsibility to read and apply all

policies contained in it. It is important to periodically review it for updates.”131 This

language comes directly from the handbook Plaintiff admits she was given. Notably, this

is also the document that sets forth the appeal process of which Plaintiff claims she was

not apprised.

                                                               Backing Up Not Prohibited

              Although the video footage clearly shows Plaintiff backing up, Plaintiff seemingly

refused in her deposition to acknowledge that she had backed up on the highway. When

asked if she backed up, she responded: “I wouldn’t call it a backup, per se.”132 After

further questioning, she testified: “I don’t consider it a backup.”133 She admitted that she

put her car in reverse but stated that she “didn’t hit the accelerator. [She] just coasted

back.”134 When pressed with the inquiry how she could move backwards without using

the accelerator, she responded: “Well, after I put it in Reverse and gave it a little tap, that

was that.”135 A few weeks after her deposition, Plaintiff executed a Declaration wherein

she finally admitted that she did “back up prior to the accident[.]”136

                                                            
130
    Id. at ¶ 33.
131
    Rec. Doc. No. 38-2 at 36 (emphasis added).
132
    Rec. Doc. No. 25-2 at 4 (Deposition of Sonia Clark, p. 73, lines 6-7).
133
    Id. (Deposition of Sonia Clark, p. 73, line 25).
134
    Id. at 5 (Deposition of Sonia Clark, p. 74, lines7-8). 
135
    Id. (Deposition of Sonia Clark, p. 73, lines 14-15).
136
     Rec. Doc. No. 38-2, ¶ 25 (Plaintiff’s Declaration). While the Court recognizes that it cannot make
credibility determinations at the summary judgment stage, and it does not do so here, Plaintiff undermines
Document Number: 48169 
                                                                                                        Page 26 of 33 
                                                                                                                      
 
 


              Bound by this admission, Plaintiff now shockingly argues that “neither Rule 6 of

Ms. Clark’s Notebook nor Rule 7.11 prohibit backing up on a highway and/or at night.”137

Notwithstanding the undisputed fact that Louisiana law prohibits backing up on a highway

at any time, Rule 6 of the Notebook states: “backing is prohibited except under the

most exceptional circumstances;” “Drivers should make every effort to avoid

operating a vehicle in such a manner that would require a backing maneuver;” and

“Backing a vehicle is not encouraged.”138 Plaintiff has not argued nor has she offered any

evidence that missing her turn and backing up constitutes “the most exceptional

circumstances” for which this prohibition would not apply.                    Further, Rule 7.11 uses

generally the same language as found in the Notebook but also states: “Backing should

be isolated exceptions to the operation of the vehicle, and backing should only occur

when there is no other reasonable alternative.”139 Again, Plaintiff failed to explain how

her backup qualified as an isolated exception based on no other reasonable alternative.”

                                                               Subrogation

              Finally, Plaintiff argues that, “if Railcrew Xpress was so certain that Sonia Clark

was the cause of the accident, it begs the question: why did Railcrew Xpress seek to

subrogate its rights against the other driver for the damage caused to its vehicle?”140 As

stated above, RCX did not terminate Plaintiff for being the cause of the accident; rather,

it terminated Plaintiff for violating company policy and Louisiana law. Indeed, Rule 7.4

contemplates that drivers may be deemed to have been involved in preventable accidents

                                                            
her own credibility with the conflicting statements in her deposition and Declaration.
137
    Rec. Doc. No. 38 at 12.
138
    Rec. Doc. No. 38-2 at 28 (emphasis added).
139
    Rec. Doc. No. 26-1 (emphasis in original). 
140
    Rec. Doc. No. 38 at 12.
Document Number: 48169 
                                                                                          Page 27 of 33 
                                                                                                        
 
 


where even a small portion of negligence is on the part of the driver. That RCX sought

subrogation against the other driver in no way invalidates its finding that Plaintiff’s conduct

violated the clear language of Rule 7.11.

              As discussed above, Plaintiff articulates several disputed facts in this case;

however, none of these facts are material to the determination of whether Plaintiff was

discharged because of her race and gender rather than her violation of company driving

policies and Louisiana traffic laws. The United States District Court for the Western

District of Louisiana addressed a Title VII case with similar facts in Mayes v. Office Depot,

Inc. and held:

              While Mayes has arguably presented evidence that Office Depot's
              explanation is pretextual, she has not presented sufficient evidence to
              support an inference that intentional discrimination was the real reason for
              Office Depot's employment decision. Reeves v. Sanderson Plumbing
              Prods., Inc., 530 U.S. 133, 148, 120 S.Ct. 2097, 147 L.Ed.2d 105 (2000). In
              Reeves, the Supreme Court recognized that a prima facie showing,
              combined with evidence of pretext, may not always be enough to defeat
              judgment as a matter of law, stating that, “if the plaintiff created only a weak
              issue of fact as to whether the employer's reason was untrue and there was
              abundant and uncontroverted evidence that no discrimination had
              occurred,” the employer may be entitled to judgment in its favor. Reeves,
              530 U.S. at 148, 120 S.Ct. 2097. In the case at bar, Mayes has established
              a prima facie case of discrimination, but has failed to carry the ultimate
              burden of showing that Office Depot's proffered reasons for not promoting
              her were false and that the real reason was discrimination. For the reasons
              stated above, the Plaintiff's claims for discrimination under Title VII, the
              ADEA, § 1981, and state are hereby dismissed with prejudice.141

              The same reasoning and analysis applies to the case before the Court. While

Plaintiff has not presented a prima facie case of discrimination, even assuming she had,

Plaintiff has failed to demonstrate that RCX’s legitimate reasons for her termination were



                                                            
141
      292 F.Supp.2d 878, 893-94 (W.D. La. 2003)
Document Number: 48169 
                                                                                         Page 28 of 33 
                                                                                                       
 
 


a pretext for race and gender discrimination. The Court finds ample evidence in the

record demonstrating that Plaintiff would have been terminated for company policy

violations regardless of her race or gender. Furthermore, whether the Court views RCX’s

findings and decisions as to Plaintiff incorrect is not the question. The only question

before the Court is whether the findings and decisions were motivated by Plaintiff’s race

or gender. The Fifth Circuit cautions that courts are not in the business of second

guessing business judgments,142 and the Court declines to do so here.

              D. Title VII Hostile Work Environment

              Defendants also move for summary judgment on Plaintiff’s hostile work

environment claim on the grounds that this claim has not been exhausted as it was not

asserted in the EEOC charge of discrimination. Plaintiff acknowledges that she did not

reference harassment or hostile work environment in her EEOC charge; however, she

argues that she may assert this claim as it was “reasonably expected to grow out of the

charge of discrimination.”143 Plaintiff cites to general boilerplate law on this issue, but she

fails to cite any jurisprudence that would support the argument that her hostile work

environment claim reasonably grew out of her race discrimination claim. This is likely

because the Fifth Circuit has repeatedly held to the contrary. In Mitchell v. UTLX Mfg.,

L.L.C., where the plaintiff alleged only discrimination and retaliation in his EEOC charge,

the Fifth Circuit held:

              Even if we were to consider the district court's finding that Mitchell had failed
              to exhaust the administrative remedies for his hostile work environment
              claim, we would affirm the district court. Upon reviewing both Mitchell's initial
              and amended EEOC complaints, it is clear that Mitchell raised only his race
                                                            
142
   Walton v. Bisco Indus. Inc., 119 F.3d 368, 372 (5th Cir.1997).
143
   Rec. Doc. No. 38 at 15, quoting Pacheco v. Mineta, 448 F.3d 783, 789 (5th Cir. 2006)(quoting Sanchez
v. Standard Brands, Inc., 431 F.2d 455, 466 (5th Cir. 1970)). 
Document Number: 48169 
                                                                                         Page 29 of 33 
                                                                                                       
 
 


              discrimination and retaliation claims before the EEOC. Thus the district
              court correctly dismissed his hostile work environment claim as
              unexhausted.144

Similarly, in Turner v. Novartis Pharmaceuticals Corp., the Fifth Ciruit held:

              The district court correctly ruled that Turner did not exhaust his
              administrative remedies in relation to his hostile work environment claim.
              Since long before McClain v. Lufkin Ind., Inc., 519 F.3d 264, 273 (5th
              Cir.2008), it has been clear that an employee must file his charge with the
              EEOC and exhaust administrative remedies by requesting an investigation
              of the facts he claims support a Title VII claim. Exhaustion must precede a
              lawsuit. Turner filed two EEOC charges, one alleging discrimination and one
              alleging retaliation. Neither of the two charges reasonably encompasses his
              new claim of a hostile work environment. See Pacheco v. Mineta, 448 F.3d
              783, 788–89 (5th Cir.2006) (finding that the scope of an EEOC charge is
              both the charge itself and the investigation which can “reasonably be
              expected to grow out of the charge of discrimination” (citation omitted)).
              Because Turner did not exhaust his administrative remedies, summary
              judgment was proper on the hostile work environment claim.145

Thus, the Court finds that investigation into Plaintiff’s race and gender-based

discrimination charges would not reasonably lead the EEOC to investigate a hostile work

environment claim.146 Defendants are entitled to summary judgment on this claim.

              Moreover, Plaintiff’s hostile work environment claim would also be dismissed on

the merits.147 Plaintiff’s arguments on this issue, particularly since she acknowledges that

Huckins allegedly made only one racial epithet in her presence, and she was unaware of



                                                            
144
    569 Fed.Appx. 228, 231 (5th Cir. 2014).
145
    442 Fed.Appx. 139, 141 (5th Cir. 2011).
146
    See Kretchmer v. Eveden, Inc., 374 Fed.Appx. 493, 495 (5th Cir. 2010) (unpublished) (per curiam); see
also Thomas v. Tex. Dep't of Criminal Justice, 220 F.3d 389, 395 (5th Cir. 2000).
147
    To establish a prima facie case of discrimination premised upon the theory of hostile work environment,
a plaintiff must show the following: (1) she belongs to a protected group; (2) she was subjected to
unwelcome harassment; (3) the harassment of which plaintiff complained was based on [race/gender]; and
(4) the harassment affected a term, condition, or privilege of employment. Claiborne v. HUB Enterprises,
Inc., 918 F.Supp.2d 579, 587 (W.D. La. 2013)(citations omitted). Because this claim involves alleged
supervisor harassment that did culminate in a tangible employment action, the Court omitted the fifth
element which encompasses the Ellerth/Faragher affirmative defense. See Johnson v. Fluor Corporation,
181 F.Supp.3d 325, 337 (M.D. La. 2016).
Document Number: 48169 
                                                                                             Page 30 of 33 
                                                                                                           
 
 


any other complaints by co-workers of alleged similar conduct until after her

termination,148 run contrary to settled Supreme Court and Fifth Circuit jurisprudence.

              Under federal law, the mere utterance of ethnic or racial epithets that engender

offensive feelings in an employee, offhand comments, and isolated incidents (unless

extremely serious) will not amount to discriminatory changes in the terms, conditions, and

privileges of employment.149 Instead, a plaintiff must establish that the harassment

complained of was sufficiently severe or pervasive to alter the conditions of her

employment and create an abusive working environment. Examples of more frequent

utterances in other cases cited by the Eastern District of Louisiana in Hardy v. Federal

Express Corp. were insufficient to establish a hostile work environment:

              [I]n Vaughn v. Pool Offshore Co., 683 F.2d 922 (5th Cir. 1982), the Fifth
              Circuit did not find a hostile work environment where plaintiff was directly
              called racial epithets by coworkers. Similarly, in Grant v. UOP, Inc., 972 F.
              Supp. 1042 (W.D. La. 1996), aff'd, 122 F.3d 1066 (5th Cir. 1997), the court
              held that five separate utterances of the word ‘nigger’ directly to the plaintiff
              were insufficient to establish a hostile work environment claim. See also,
              Smith v. Beverly Health and Rehabilitation Serv., Inc., 978 F. Supp. 1116
              (N.D. Ga. 1997) (holding that a several utterances of racial epithets by a
              supervisor were insufficient to support hostile work environment claim);
              McCray v. DPC Indus., Inc., 942 F. Supp. 288 (E.D. Tex. 1996) (holding that
              five uses of the terms “black Yankee” and “son,” two racial jokes, and the
              use of the word “nigger” were insufficient to establish a hostile work
              environment claim).150

              Similarly, In Johnson v. TCB Constr. Co., the Fifth Circuit found there was

insufficient evidence to establish a racially hostile work environment where a supervisor's

comment that the plaintiff was just “like a damn n****r” was isolated; there was no


                                                            
148
    See Rec. Doc. No. 25-2 at 12 (Deposition of Sonia Clark, p. 107).
149
    See Meritor Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67 (1986); Lauderdale v. Tex. Dep't of Criminal
Justice, Inst. Div., 512 F.3d 157, 163 (5th Cir. 2007).
150
    No. 97-1620, 1998 WL 419716 at * 9 (E.D. La. July 21, 1998).
Document Number: 48169 
                                                                                         Page 31 of 33 
                                                                                                       
 
 


evidence of the objective effect of that comment on the plaintiffs work performance; and

although there was evidence that the supervisor frequently used the term “n****r,” those

other comments were not uttered in the plaintiffs presence, and there was no evidence

that they affected the plaintiff's job.151

              Plaintiff also fails to demonstrate a hostile work environment based on the alleged

racially charged comments to co-workers, not made in Plaintiff’s presence, and of which

she was unaware during her employment with RCX. In Celestine v. Petroloeos de

Venezuela SA.,152 the plaintiff relied upon the racial harassment claims heard by others

to support his hostile work environment claim.153 The Fifth Circuit classified the racial

harassment heard by other employees as “hearsay; things that other employees told

him[.]”154 The Fifth Circuit upheld the district court’s dismissal of the plaintiff’s hostile work

environment claims in Celestine because, as the “[plaintiff] established no act adverse to

him [], he could not establish a hostile work environment claim.”155 Applying the standard

articulated in Celestine, it is clear that Plaintiff cannot rely on the allegedly racist

comments by Huckins towards other RCX employees, of which she has no personal

knowledge and that were not directed to or overheard by Plaintiff, to meet her hostile work

environment prima facie burden.156 Certainly, the Court in no way condones Huckins’



                                                            
151
    334 Fed. Appx. 666, 671 (5th Cir. 2009)
152
    108 Fed. Appx. 180 (5th Cir. 2004).
153
    Id. at 187-88.
154
    Id. at 187.
155
    Id. at 188. 
156
    Notably, courts have routinely excluded evidence of complaints of other employees as they are irrelevant
to a plaintiff’s ability to establish her own discrimination claim, and because such evidence would result in
courts conducting “a series of mini trials.” Montgomery v. Sears Roebuck & Co., 2010 WL 2773238 at *2
(W.D. La. July 12, 2010)(“Further, allowing the jury to hear the other employees' complaints would prejudice
Sears and result in “mini-trials” on whether each complaint was valid. See Wyvill v. United Companies Life
Ins. Co., 212 F.3d 296, 303 (5th Cir. 2000))”; see also Hardy, 1998 WL 419716 at *5.
Document Number: 48169 
                                                                                              Page 32 of 33 
                                                                                                            
 
 


alleged discriminatory conduct; however, it simply fails to satisfy the hostile work

environment standard applicable to this case.

III.          CONCLUSION

              For the reasons set forth above, the Motion for Summary Judgment157 filed by

Defendants is GRANTED. Plaintiff’s case is dismissed with prejudice. The Pretrial

Conference set for October 30, 2018, and the Jury Trial set to begin on November 13,

2018 are hereby CANCELED.

              Judgment shall be entered accordingly.

              IT IS SO ORDERED.

              Baton Rouge, Louisiana, this 22nd day of October, 2018.


                                                                 S
                                                               ________________________________
                                                               SHELLY D. DICK
                                                               CHIEF DISTRICT JUDGE
                                                               MIDDLE DISTRICT OF LOUISIANA        




                                                            
157
       Rec. Doc. No. 24.
Document Number: 48169 
                                                                                           Page 33 of 33 
                                                                                                         
 
